Citation Nr: 1513419	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962, November 1968 to April 1969, and October 1979 to May 1999.  

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Louis, Missouri, which denied the issue on appeal.

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but stresses that adjudication without the below development would be prejudicial to the Veteran's claim.

VA law outlines "reasonable efforts" VA must take to obtain records not in the custody of a Federal department or agency, to include former employers.  These efforts "consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile."  38 C.F.R. § 3.159.

In this case, the Veteran indicates that he was medically retired from his past employer, Walmart, in part due to his service-connected back condition.  The RO sent Walmart one letter in May 2012 requesting all documents relating to his release and medical condition, and received no reply.  The Board is unable to find an indication in the file that any follow-up request was sent.  The RO also sent the Missouri Veterans Home a May 2012 letter requesting medical records, and did not receive a response.  

Finally, the Veteran has referenced treatment by Dr. John Peterson and the Kansas City VA Medical Center, in which both determined his inability to drive due to his disabilities.  The claims file does not contain these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be provided release forms and requested to authorize release, or provide the records himself, for:

(a) information on his employment and medical retirement from his prior employer, Walmart;

(b) medical records of the Missouri Veterans Home, Cape Girardeau location from August 2010 to December 2010 and Warrensburg location from December 2010 to present;

(c) treatment records by Dr. John Peterson to present; 

(d) treatment records from the Kansas City VA Medical Center to present.

The Veteran is further requested to identify on an additional release form the name(s) and address(es) for any additional private or VA medical providers who have provided treatment for his service-connected disabilities since 2012.

Obtain the records listed above.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the completion of any action deemed appropriate in addition to that requested above, and following any additional development deemed necessary as a result of new records received, readjudicate the claim for TDIU.  All applicable laws and regulations should be considered.  If not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

